TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00364-CV


T. Christopher Robson, Appellant

v.

Garrett Gilbreath and David Gilbreath, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-04-002474, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


O R D E R


		We withdraw our opinion and judgment dated August 9, 2007 dismissing this appeal
for want of jurisdiction.  In that opinion and judgment we found that we lacked jurisdiction over this
appeal because there was no final judgment.  Appellant has since supplemented the record with what
appears to be a final judgment.  He has also filed a timely motion for rehearing, contending that his
premature notice of appeal is now timely and effective to perfect this appeal.  Appellees do not
oppose the reinstatement of this appeal.
		We grant the motion for rehearing and reinstate this appeal.  Ordered October 11,
2007.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop